DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/25/21 has been entered.
 
Receipt is acknowledged of Amendments and Remarks filed on 12/29/20. Claims 5, 11, 13, 19-20, 23 and 39 have been amended, no claims have been cancelled, and no new claims have been added. Claims 24-26, 28, 32-33, 36, and 39 are withdrawn.
Accordingly, claims 1, 5, 7-15, 19-20 and 23 remain under examination on the merits. 
Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 is indefinite because it recites “a cooling agent comprises a member selected from the group consisting of a menthol, a methone glycerine acetyl,…., a derivative thereof, and a camphor”. It is not clear if the derivative thereof refers to a phosphine oxide or all recited species in the said Markush listing. This is further indefinite because some of the listed compounds are derivatives of menthol such as   menthyl ester and a methone glycerin acetyl. Furthermore, menthol is a terpene. As such the scope of claim 15 is vague and indefinite. 

NOTE: claim 1 line 4 comprises “

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

Claims 1, 5 and 7-14 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by CN 102078325A to Liang Sun et al (Citations are from the English translation provided). 

Liang Sun et al teach a nasal composition containing povidone iodine and cyclodextrin inclusion of glucocorticoid as active components, and one or several accessories which are suitable for nasal drug administration. The said nasal composition comprises povidone iodine in an amount of from 0.5%-5% (See abstract).
The said glucocorticoid can be selected from cortisone, prednisolone, budesonide, fluticasone, etc, or a salt or ester thereof, which is present in the composition an amount of from 0.01 to 2% (See Page 2, 9th full para).
Liang Sun et al further disclose that the said nasal medicine composition may comprise suitable adjuvants including pH regulator agent, antioxidant, cosolvent, antibiotic antiseptic, osmotic pressure regulator, viscosity modifier, surfactant, rheology control agent, the stabilizing agent, and the water of surplus.
The said adjuvants can include HCl, sodium bicarbonate, propylene glycol, sodium chloride, mannitol etc., preferably sodium chloride at about 0.4%-0.9%. The viscosity modifier can be sodium carboxymethyl cellulose, hydroxyethyl-cellulose, hydroxypropyl methylcellulose, hydroxypropyl cellulose, polyvinyl alcohol, carboxy vinyl polymer, polyvinyl pyrrolidone etc., present at about 0.1%～2%.
The said surface active agent may include Tween 80, polyoxyethylene hydrogenated Oleum Ricini 60, polyethylene glycol-stearate, polyoxyethylene alkyl ether, polyoxyethylene polyoxypropylene glycol and analog thereof, poloxamer, tyloxapol, preferably present at about 0.1%～2%.  (See page 2 mid-page to page 3, mid-page).
Liang et al also disclose that in the said nasal medicine composition comprising cyclodextrin inclusion compound glucocorticoid and povidone iodine, the intermolecular interaction of povidone iodide and glucocorticoid is effectively suppressed, resulting in the stabilization of povidone iodine. Thereby in addition to improved stability of formulation, the combined effect of glucocorticoid antiinflammatory and povidone iodine kills pathogen, and suitable for treating allergic rhinitis, rhinitis, sinusitis. Compared with simple use of glucocorticoid, povidone concentration at a range of 0.5%-5%, the allergic rhinitis can have a better therapeutic effect (See page 3).
In Experiment 11, Liang Sun et al disclose preparing a composition comprising  povidone iodine 5g, sodium chloride, polyvinylpyrrolidone 0.1g, poloxamer 2g sodium hydroxide and budesonide clathrate aqueous solution containing water for injection (see page 5). 
In a povidone iodine stability experiment, Liang Sun et al disclose that the said pharmaceutical compositions from experiments 7-12 are made and packaged in 10ml nasal drop bottles. The stability tests were carried out under the situation of relative 40 ℃ ± 2 ℃. Survey content of iodine respectively at storage time sampling in 0 month, 1 month, 3 months, get 5 at every turn. Stability experiments show that the stability of each experimental group of enclosed glucocorticoid to be significantly higher than each group that does not adopt the enclosed glucocorticoid (See page 5, last 4 paras to page 6, 1st 5 paras). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 19-20 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over CN 102078325A to Liang Sun et al (Citations are from the English translation provided) in view of US 2006/0280809 to Leshchiner et al. 

Applicant Claims
Applicant claims a pharmaceutical composition comprising an iodine-containing compound, povidone-iodine, and a steroid comprising budesonide or a salt or ester thereof, wherein at least 91% of steroid remains in the composition after storage at temperatures of 5-40 ºC for a month. . Applicant further claims specific percentages thereof, tonicity agents and specific compounds thereof, surfactants and specific compounds and percentages thereof, viscosity adjusting agents and specific compounds and percentages thereof, bioadhesive agents and specific compounds thereof, cooling agents, etc.

Determination of the Scope and Content of the Prior Art
 					(MPEP §2141.01)
Liang Sun et al’s teaching are delineated above and incorporated herein.  

Ascertainment of the Difference between Scope the Prior Art and the Claims (MPEP §2141.012)
Liang Sun et al do not explicitly disclose PVP-I being present at a concentration range of 10 or 15%. This deficiency is remedied by the teaching of Leshchiner et al. 

Leshchiner et al teach iodine based compositions for nasal use comprising an anti-inflammatory (abstract) steroid anti-inflammatories [11], and polyvinlypyrolidone-iodine (PVP-I) [30].
5-50% PVP-I, preferably 10-20%, more preferably 10-15%, and in a preferred embodiment, 12%; 0.5-10% of an excipient, and 50-90% of a vehicle, more preferably 60-75% (See [0038]). The said compositions may also comprise a physiological saline carrier [41], and additional oil, extracts, solvents, and excipients ([33]-[38] examples and claims).

Finding of Prim a Facie Obviousness Rational and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Liang Sun et al and incorporate a higher concentration range of povidone-iodine as taught by Leshchiner et al with a reasonable expectation of success. One of ordinary skill in the art would have been motivated to do this because both references are drawn to pharmaceutical nasal formulations comprising a steroid and povidone-iodine in combination and disclose concentration ranges for each component. Therefore it would have been obvious to utilize the 10-20 % povidone-iodine of Leshchiner et al because the higher the concentration of one active agent the higher the chance of efficacious and successful treatment of the subject. 
It also would have been obvious to make the claimed formulations by following the teaching and guidance of the two references because Liang Sun et al teach a nasal composition comprising povidone-iodine and budesonide in combination with suitable adjuvants such as sodium chloride, surfactants, cellulose derivatives, etc, the formulation is stabilized for months at temperatures of about 40 ºC. Leshchiner et al 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2006/0280809 to CN 102078325A to Liang Sun et al (Citations are from the English translation provided) in view of USPN 6,565,832 to Haslwanter et al.

Applicant Claims
Applicant claims are delineated above and incorporated herein. In particular Applicant claims a cooling agent and specific compounds thereof.

		Determination of the Scope and Content of the Prior Art
                                              (MPEP §2141.01)
The teachings of Liang Sun et al are delineated above and incorporated herein. In particular Liang Sun et al teach a nasal composition comprising povidone-iodine and budesonide as well as suitable adjuvants including tonicity agents, surfactants, viscosity modifiers, etc, with improved and significant stability. 

Ascertainment of the Difference between Scope the Prior Art and the Claims (MPEP §2141.012)
Liang Sun et al do not teach cooling agents. This deficiency is cured by Haslwanter et al. 
Haslwanter et al. teach nasal spray compositions (abstract) comprising menthol and camphor to relieve discomfort and provide a pleasant aroma (col. 3-4).

  Finding of Prim a Facie Obviousness Rational and Motivation
                                            (MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Liang Sun et al with menthol as taught by Haslwanter et al in order to produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because both references are drawn to nasal treatment formulations, Liang Sun et al teaches povidone-iodine and budesonide and Haslwanter et al teach menthol may be incorporated to provide a pleasant aroma. Therefore it would have been obvious to utilize the menthol of Haslwanter et al, in the formulations of Liang Sun et al in order to mask the irritating aroma of iodine compound. It is also obvious to incorporate menthol in nasal formulation for its pleasant aroma and its decongestion effects.
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie .

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over US 2006/0280809 to CN 102078325A to Liang Sun et al (Citations are from the English translation provided) in view of US 20090186105 to Reiner et al.

Applicant Claims
Applicant claims are delineated above and incorporated herein. In particular Applicant claims a cooling agent and specific compounds thereof.

		Determination of the Scope and Content of the Prior Art
                                              (MPEP §2141.01)
The teachings of Liang Sun et al are delineated above and incorporated herein. In particular Liang Sun et al teach a nasal composition comprising povidone-iodine and budesonide as well as suitable adjuvants including tonicity agents, surfactants, viscosity modifiers, etc, with improved and significant stability. 

Ascertainment of the Difference between Scope the Prior Art and the Claims (MPEP §2141.012)
Liang Sun et al do not teach adding a cooling agent to the compositions. This deficiency is cured by Reiner et al. 
Reiner et al teach a device and composition for delivering menthol, camphor, eucalyptus essential oils, etc, to be used for the relief of symptoms of common cold (See abstract).
It is stated that the main property of camphor, eucalyptus and menthol is a stimulant action or sensitising effect on nasal cold receptors and this gives a sensation of increased airflow (See [0014]).  
It is disclosed that the essential oil in the leaves is commonly used for medicinal purposes. Eucalyptus oil is said to function in a fashion similar to that of menthol by acting on receptors in the nasal mucosa, leading to a reduction in symptoms such as nasal congestion. Camphor has been found beneficial in asthma and spasmodic cough, sore throat and acute bronchitis. Menthol is a compound obtained from peppermint oil or other mint oils or made synthetically. Menthol has local anaesthetic and counterirritant qualities. Menthol induces cold sensations when applied to the skin and mucosal membranes, the underlying mechanism being a stimulating action on peripheral cold receptors (See [0009] and [0017]-[0020]).

  Finding of Prim a Facie Obviousness Rational and Motivation
                                            (MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of Liang Sun et al with menthol or camphor as taught by Reiner et al in order to produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because both references are drawn to nasal treatment formulations, Liang Sun et al 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Claims 1, 5, 7-14, 19-20 and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over US 7,767,217 to Samson et al in view of WO 00/18404 to Cagle et al and 6,241,969 to Saidi et al. 

Applicant Claims
Applicant’s claim has been delineated above. 

Determination of the Scope and Content of the Prior Art
 					(MPEP §2141.01)
Samson et al teach an ophthalmic composition comprised of povidone-iodine 0.01%-10% (weight/weight or weight/volume) combined with an anti-inflammatory a steroid, or a combination of both anti-inflammatory and a steroid (See Col. 2, Summary). 
An exemplified formulations, the ophthalmic composition may comprise the following: 0.5 to 2% (w/w) polyvinylpyrrolidinone-iodine complex; 0.05 to 2% (w/w) steroid; 0.005% to 0.02% (w/w) EDTA (ethylenediaminetetraacetic acid); 0.01 to 0.5% (w/w) sodium chloride; 0.02 to 0.1% (w/w) tyloxapol; 0.5% to 2% (w/w) sodium sulfate; and 0.1 to 0.5% (w/w) hydroxyethylcellulose; at pH range from 5 to 7 (See Col. 3, lines 28-35).
Samson et al also disclose that, the ophthalmic composition retains at least 90% of its PVP-I and at least 90% of its steroid after 1 month, 2 months, 3 months, 6 months or 1 year after it is manufactured. This stability is maintained even when the composition is stored at room temperature in a lighted indoor environment of 100 lux to 1000 lux. In one preferred embodiment, the composition is an aqueous solution (See col. 3, line 62 to Col. 4, line 5). 
Suitable steroids include dexamethasone, prednisone, hydrocortisone, etc, or a salt thereof (See col. 5, lines 9-15 and examples 1 and 3). 

Ascertainment of the Difference between Scope the Prior Art and the Claims (MPEP §2141.012)
Samson et al do not explicitly disclose budesonide, a salt or ester thereof or percentages thereof. This deficiency in Samson et al is cured by Cagle et al and Saidi et al. 

Cagle et al teach ophthalmic, otic and nasal compositions comprising antibiotics in combination with antiinflammatory agents (See abstract, Summary and claim 1), specific steroidal anti-inflammatory agents including glucocorticoids such as dexamethasone, hydrocortisone, fluticasone, beclomethasone, and budesonide (page 7 and claim 4) present from 0.01-1% (page 9), irrigation solutions and pharmaceutical vehicles (page 9).
Cagle et al also teach pharmaceutical nasal formulations comprising common excipients including 0.3% NaCI present to achieve a pH of 5.5 (example 2), from about 0.01-2% of a surfactant such as polysorbate-80 (page 10), viscosity adjusting agents including 0.01-2% carboxymethyl cellulose and polyvinylpyrrolidone (PVP) which reads on the claimed bio-adhesive agent as well (page 10).

Saidi et al teach compositions containing corticosteroid compounds as active agents for the treatment of ailments and diseases of the respiratory tract, by way of nasal and pulmonary administration (See abstract, Summary and col. 5, lines 30-34). 
It is disclosed that most commonly used steroids include beclomethasone, budesonide, cortisone, dexamethasone, fluticasone, hydrocortisone, prednisone, etc, and suitable derivatives. The said corticosteroid compound is present in the final corticosteroid composition for nasal administration in an amount from about 400 µg/ml and 1.6 mg/ml of budesonide (See col. 3, lines 48-60, col. 6, lines 9-20 and 48-57). 
In Example 4, the composition comprises about 0.28% of the corticosteroid,  beclomethasone, in concentrated form and 0.042% in the final diluted composition (See Example 4, and the Table in Col. 11). 
Finding of Prim a Facie Obviousness Rational and Motivation
(MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to combine the teaching of Cagel et al and Saidi et al with that of Samson et al to arrive at the claimed compositions. It would have been obvious to do so because Samson et al teach stable formulations comprising a steroid such as dexamethasone or prednisone, povidone-iodine and suitable adjuvants for ophthalmic administration. Cagel et al teach compositions for ophthalmic, otic or nasal administration comprising glucocorticoids such as dexamethasone, hydrocortisone, fluticasone, beclomethasone, and budesonide. Saidi et al also teach nasal formulations comprising one or more corticosteroid such as beclomethasone, budesonide, cortisone, dexamethasone, fluticasone, hydrocortisone, prednisone, etc. as such one of ordinary skill in the art having possession of the three references of record would have been motivated to prepare stable compositions of Samson et al with other steroids such as budesonide because the references provide the teaching that the said corticosteroids are alternatively usable species for the same formulations. One of ordinary skill in the art is also motivated to administer the said formulations nasally as well as in the eyes because Cagel et al teach that the same formulations can be beneficial in multiple routes of administration. 
One of ordinary skill in the art is more than capable of using suitable adjuvants for the targeted region and adjust the formula
Regarding the limitation drawn to treating a sinus disease; this is viewed as an intended use and given limited patentable weight.
.

Claim 15 is rejected under 35 U.S.C. 103(a) as being unpatentable over US US 7,767,217 to Samson et al in view of WO 00/18404 to Cagle et al and 6,241,969 to Saidi et al as applied to claims 1 and 9 above and in further view of USPN 6,565,832 to Haslwanter et al.

Applicant Claims
Applicant claims are delineated above and incorporated herein. In particular Applicant claims a cooling agent and specific compounds thereof.

		Determination of the Scope and Content of the Prior Art
                                              (MPEP §2141.01)
The teachings of combined references are delineated above and incorporated herein. In particular the references teach povidone-iodine containing compositions for nasal administration.  

Ascertainment of the Difference between Scope the Prior Art and the Claims (MPEP §2141.012)

Haslwanter et al. teach nasal spray compositions (abstract) comprising menthol to relieve discomfort and provide a pleasant aroma (col. 3-4).

  Finding of Prim a Facie Obviousness Rational and Motivation
                                            (MPEP §2142-2143)
It would have been obvious to one of ordinary skill in the art at the time the claimed invention was made to produce the formulations of the combined references with menthol as taught by Haslwanter et al. in order to produce the instant invention. 
One of ordinary skill in the art would have been motivated to do this because the references are drawn to nasal treatment formulations, comprising povidone-iodine and Haslwanter et al teach menthol may be incorporated to nasal formulations to provide a pleasant aroma. Therefore it would have been obvious to utilize the menthol of Haslwanter et al., in the formulations of the combined references in order to prepare nasal formulations that have a cooling sensation and pleasant aroma. 
From the teachings of the reference, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 5, 7-15, 19-20 and 23 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-4, 7-10, 12-26 of copending Application No. 16/345,634 (US 20190269611) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the examined claims would have been obvious over the reference claims. 
The examined claims are drawn to a pharmaceutical composition comprising an iodine-containing compound, povidone-iodine, and a steroid comprising budesonide or a salt or ester thereof, wherein at least 91% of steroid remains in the composition after storage at temperatures of 5-40 ºC for a month. Applicant further claims specific percentages thereof, tonicity agents and specific compounds thereof, surfactants and specific compounds and percentages thereof, viscosity adjusting agents and specific compounds and percentages thereof, bioadhesive agents and specific compounds thereof, cooling agents, etc.

The difference is in the arrangements of the components. For example reference claim 1 recites a gel forming polysaccharide while examined claim 1 does not. However examined claim 14 recites a bioadhesive agent which overlaps the polysaccharide of reference claims. As such both claim sets are drawn to the same or very similar formulations comprising povidone-iodine and a steroid including budesonide and suitable adjuvants. Accordingly, examined claims are an obvious variation of the reference claims. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 12/29/20 have been fully considered but they are not persuasive.
Applicant’s arguments with respect to claim(s) 1, 5, 7-15, 19-20 and 23 have been considered but are moot because the new ground of rejection does not rely on any 

Claims 1, 5, 7-15, 19-20 and 23 are rejected. Claims 24-26, 28, 31-33, 36, and 39 are withdrawn.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

                                                                                     /Mina Haghighatian/
                                                                                                Mina Haghighatian
                                                                                     Primary Examiner
                                                                                     Art Unit 1616